Exhibit 10.40

 

Amendment No. 1

to the

Amended and Restated

Medical Care Reimbursement Plan for Executives of B/E Aerospace, Inc.

 

Pursuant to Article VIII of the of the Amended and Restated Medical Care
Reimbursement Plan for Executives of B/E Aerospace, Inc. (the “Plan”), the
Benefits Committee amends the Plan as follows effective January 1, 2014:

 

1.The following sentence is added at the end of Section 2.6, Employer:

 

In addition, beginning on December 15, 2014 or, if different, the distribution
date specified in the Separation and Distribution Agreement among B/E Aerospace,
Inc. and KLX Inc., and ending on December 31, 2014, Employer shall also include
KLX Inc.

 

2.Section 2.8, Executive, is deleted in its entirety and replaced with the
following:

 

2.8Executive means each current or former (pursuant to the terms of his or her
employment agreement) executive of the Employer selected by the Committee, in
writing, for eligibility from among the group of highly compensated or
managerial employees of the Employer who is also covered by the Health Plan.

 

3.Section 2.9, Health Plan, is deleted in its entirety and replaced with the
following:

 

2.9Health Plan means the group health plan of the Participant’s Employer that
provides major medical coverage and meets the minimum value requirements in Code
§ 36B(c)(2)(C)(ii) under which the Participant and his Eligible Dependents, if
any, are covered.

 

4.Section 3.2, Termination of Participation, is deleted in its entirety and
replaced with the following:

 

3.2Termination of Participation.  An Executive’s participation in the Plan shall
cease immediately upon the earlier of Termination of his or her employment with
Employer or his termination of participation in the Health Plan, and the balance
(excluding any then pending unreimbursed expense claims) of his or her
Reimbursement Account shall be forfeited.  Upon termination of Plan
participation, all claims previously incurred and eligible for reimbursement
must be submitted not



--------------------------------------------------------------------------------

 

later than the last day of the third calendar month following the Plan Year in
which such Executive’s Plan participation ends.  Notwithstanding the foregoing,
or anything to the contrary in this Plan, if an Executive has a separate
agreement with the Company that provides for such Executive to continue to
participate in the Plan or receive Plan Benefits for any period of time
post-Termination, then for the purposes of this Plan only, a Termination of such
Executive’s employment shall be deemed not to have occurred during such stated
period of time.

 

5.Section 4.2, Benefits Limited to Expenses Incurred During Plan Year, is
deleted in its entirety and replaced with the following:

 

4.2Benefits Limited to Expenses Incurred During Plan Year.  For each Plan Year,
the Benefits provided to a Participant pursuant to Section 4.1 hereof are only
available to reimburse expenses which are incurred during such Plan Year after
becoming a Participant in the Plan and, unless and solely to the extent
otherwise provided in an Executive’s employment agreement, prior to Termination
of employment with the Employer. Expenses incurred by a Dependent and submitted
by Participant or his or her designee shall not be reimbursed unless incurred
while an Eligible Dependent and during the period that the expenses incurred by
the Participant are otherwise eligible for reimbursement. However, the
Participant shall have until March 31st following the Plan Year to submit claims
for expenses incurred by the Participant and his Eligible Dependents during the
previous Plan Year.

 

IN WITNESS WHEREOF, the Benefits Committee has caused its duly authorized member
to execute this Plan amendment on this 16th day of December, 2014.

 

 

B/E AEROSPACE, INC.

 

By:  /s/ Ryan M. Patch

Title:  Chairman, Benefits Committee

 



--------------------------------------------------------------------------------